Citation Nr: 0939924	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an award of special monthly pension (SMP) 
based on the need for regular aid and attendance or on being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1953 to May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran's current nonservice-connected disabilities 
are intervertebral disc syndrome, rated 40 percent disabling; 
degenerative arthritis, rated 20 percent disabling; rotator 
cuff tear of the right shoulder, dominant, rated 20 percent 
disabling, rotator cuff tear of the left shoulder, rated 20 
percent disabling, anal fissures, rated 10 percent disabling, 
gastroesophageal reflux disease (GERD), rated 10 percent 
disabling; benign prostatic hypertrophy, rated 10 percent 
disabling, and chronic obstructive pulmonary disease (COPD), 
rated noncompensably disabling.  The combined nonservice-
connected total rating is 80 percent.

2.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

3.  The Veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living.

4.  The Veteran does not have one disability ratable as 100 
percent disabling, and another separate disability ratable at 
60 percent disabling.

5.  The Veteran is not substantially confined to his house or 
immediate premises as a result of physical or mental 
disability.


CONCLUSION OF LAW

The criteria for a special monthly pension based on aid and 
attendance or housebound status have not been met.  38 
U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2002); 38 C.F.R. § 
3.351, 3.352 (2009); Hartness v. Nicholson, 20 Vet. App. 216 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in February 2007 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

Although notice on the issues of establishing a disability 
rating and effective date of award has not been provided to 
the Veteran, in light of the Board's decision to deny the 
claim, there has been no prejudice to the Veteran as a result 
of this omission.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records and a VA examination 
and opinion pertinent to the issue on appeal.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

The Veteran has not identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Special Monthly Pension Based Upon the 
Need for Regular Aid and Attendance or on Being Housebound

Increased pension is payable to a claimant who has a need for 
regular aid and attendance.  38 C.F.R. § 3.351.  The need for 
regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 
3.351(c).

The Veteran is claiming entitlement to a special monthly 
pension.  The RO found in a September 1995 rating decision 
that the Veteran was entitled to a nonservice-connected 
disability pension, based on the severity of his 
disabilities.  Most recently, the Veteran's disabilities have 
been found by the RO to include nonservice-connected 
intervertebral disc syndrome, rated 40 percent disabling; 
degenerative arthritis, rated 20 percent disabling; rotator 
cuff tear of the right shoulder, dominant, rated 20 percent 
disabling, rotator cuff tear of the left shoulder, rated 20 
percent disabling, anal fissures, rated 10 percent disabling, 
GERD, rated 10 percent disabling; benign prostatic 
hypertrophy, rated 10 percent disabling, COPD, rated 
noncompensably disabling.  The combined nonservice-connected 
total rating is 80 percent.

The Veteran does not complain of blindness or problems 
seeing, and has never claimed entitlement to a special 
monthly pension based specifically on vision problems.  
Additionally, the Board notes that during the VA examination 
in March 2007, the examiner indicated the Veteran had vision 
in both eyes and is able to read the newspaper wearing 
glasses.  The Veteran also passed the eye test for a driver's 
license in July 2005.  Thus, the criteria for special monthly 
pension benefits under 38 C.F.R. § 3.351(c)(1) based on 
impairment of vision are not met.

The Board also notes that it is undisputed that the Veteran 
is not a patient in a nursing home because of mental or 
physical incapacity.  Therefore, the Board finds that the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(2) are not met.

The Board also finds that the Veteran does not qualify for 
special monthly pension on the basis of having a need for 
regular aid and attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).  In making a determination as to whether a 
claimant has a factual need of aid and attendance, 38 C.F.R. 
§ 3.352(a) provides that consideration is to be given to such 
conditions as inability of the claimant to dress or undress 
himself or keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance which by reason of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through extreme weakness; inability 
to attend the wants and needs of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  Being bedridden 
will also be a proper basis for allowance of special monthly 
pension.  

VA outpatient treatment records were reviewed.  The evidence, 
however, does not establish that the Veteran has a need for 
regular aid and attendance under any of the criteria 
contained in 38 C.F.R. § 3.352(a).  While the Veteran has 
been treated and seen for complaints of pain due to his 
disabilities, there is no evidence that the Veteran was 
unable to perform self care or other activities of daily 
living.  There is no evidence that he is unable keep himself 
ordinarily clean and presentable; that he has frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; that he has the inability to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the Veteran from the hazards or dangers incident to 
his daily environment.  There is also no evidence that he is 
bedridden.  

Specifically, during the VA examination in March 2007, it was 
noted that the Veteran attended the examination by himself, 
he was not permanently bedridden, he was ambulatory, and with 
apparent good nutrition.  

The Board finds that the evidence reflects that the Veteran 
is currently able to successfully function in his daily 
environment without the need of someone to assist him.  
Therefore, he does not qualify for pension based on having a 
regular need for aid and attendance.

The Board notes, however, that, under 38 C.F.R. § 3.351(d), 
claimants who do not qualify for increased pension based on 
the need for regular aid and attendance, may be paid 
additional pension if the person has a single permanent 
disability rated as 100 percent disabling and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of disability or 
disabilities.  

There is no evidence to indicate that the Veteran has two 
separate disabilities which are severe enough to be rated as 
100 and 60 percent disabling.  On the contrary, the evidence 
reflects that Veteran's disabilities are moderate in 
severity, with the highest compensable disability rated as 40 
percent disabling.  

However, in Hartness v. Nicholson, 20 Vet. App. 216 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that for Veterans 65 years of age and older, the 
provisions of 38 U.S.C.A. § 1521(e) requiring demonstration 
of permanent and total disability are not for application.  
The Court referenced 38 U.S.C.A. § 1513(a), which prescribes 
that Veterans 65 years of age and older who meet the initial 
service requirements of 38 U.S.C.A. § 1521(j) are entitled to 
pension at the rates prescribed by 38 U.S.C.A. § 1521 under 
the conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Thus, the Court concluded that the application of section 
1513(a) for Veterans 65 years of age and older permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension.

Unfortunately, the Veteran's case is distinguishable from 
Hartness.  He was awarded pension because of disability prior 
to the attainment of 65 years of age according to a rating 
decision from September 1995.  Consequently, he is not 
entitled to application of 38 U.S.C.A. § 1513(a) and the 
ruling in Hartness.  See VA Fast Letter 06-28, December 22, 
2006.  Accordingly, in order for the Veteran to obtain 
special monthly pension at the housebound rate, he must meet 
the requirements of 38 U.S.C.A. § 1521(e), to include a 
showing of permanent and total disability.  Furthermore, even 
if the Hartness ruling was applicable to the Veteran, he 
still does not meet the requirement to be awarded a SMP 
because he does not have a disability independently ratable 
at 60 percent or more.

The Board also notes that the evidence demonstrates that he 
is not housebound.  There is no indication in VA outpatient 
records that the Veteran is housebound, and he was able to 
attend VA outpatient appointments.  Additionally, it was 
noted that the Veteran attended the VA examination in March 
2007 by himself.  The examiner also indicated that the 
Veteran reported visiting his neighbors, shopping at the 
grocery store, and doing chores around the house and yard.  
He had driven to the examination in his privately owned 
vehicle alone.  

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran is housebound or in need of regular aid and 


attendance, and that the Veteran is therefore not entitled to 
special monthly pension based on aid and attendance or 
housebound status under 38 C.F.R. § 3.351, 3.352, or 
Hartness.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or housebound status is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


